DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1-18 are currently pending.
Claims 17 and 18 have been withdrawn.
Claims 1-16 are currently rejected.
Claims 1-16 are rejected under 35 U.S.C. 103 as obvious over by Hasegawa et al., U.S. Patent Application Publication US 2017/0217825 A1.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/460,084.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/460,337.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 18 May 2021 has  been reviewed by the Examiner. The Non-Patent Literature document #1 has not been considered as the document is not in English and no translation has been provided. The NPL document #1 has been struck through.

Examiner’s Comment
Claim 11  reads “the composition is free of at least one of narsarsukite or reedmergnerite” The applicants’ argued on page 7 of the remarks filed 10 June 2021 that the claim is clear to its meaning and they state “ The recitation of “at least one” clearly indicates that the composition may be free of only one or both constituent phases”. Accordingly, the claim is read that as long as one of the constituent phases is absent the other maybe contained in accordance to previous claims. A glass 1) comprising narsarsukite but not reedmergnerite, 2) comprising reedmergnerite but not  narsarsukite, and 3) a glass which does not comprise narsarsukite and reedmergnerite,  would all meet the limitations of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as obvious over by Hasegawa et al., U.S. Patent Application Publication US 2017/0217825 A1.
Hasegawa et al. teach a glass having the following composition in terms of mole  percentages: SiO2 50-80, Al2O3 0-25, B2O3 0-15, P2O5 0-10, Na2O 0-20, K2O 0-15, Li2O 0-15, MgO 0-30, CaO 0-15, SrO 0-15, BaO 0-15, ZnO 0-15, ZrO2 0-5, TiO2 0-12, and SO3 0.005-0.5. See Abstract and the entire specification, specifically, paragraphs [0068-[0084] and [0087]-[0091]. Hasegawa et al. teach the glass has a thickness of less than or equal to 0.4 mm. See paragraph [0025]. Hasegawa et al. teach the glass is used as a thin sheet cover glass. See paragraph [0011]. Furthermore, Hasegawa et al. teach Example 5, which nearly anticipate the glass of claim 1. See Table.
Hasegawa et al. do not disclose any examples that anticipate claims 1-16. Hasegawa et al. does not teach the glass composition using the same terminology of 
Thus, the composition of the glass of Hasegawa et al. overlaps the composition of the instantly rejected claims. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. One having ordinary skill in the art before the effective filing date would have found it obvious to select from the overlapping portion of the range disclosed by the prior art, and overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Hasegawa et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the taught ranges including the instantly claimed ranges from the ranges taught in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 1 and 13-15.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

US 2017/0217825 A1
16/460,152
Ex. 5
Ex. 5A
Ex. 5B

Claim 1
Mol. %
Mol. %

Mol. %
SiO2

68
68
68
B2O3 




Al2O3 

10
10
10
Na2O 

14
14
14
K2O

0
3
2
MgO 

8
5
4
ZrO2 



1
TiO2 

0
0
1
Mole %
Claim 1
Ex. 5
Ex. 5A
Ex. 5B
Reedmergnerite
0-35



Albite
10-60
16
16
32
Orthoclase
3.5-25
0
24
16
Natrosilite
0-40
36
36
24
Parakeldyshite
0-20


4
Narsarsukite
0-20


6
Disodium Zinc Silicate
0-35



Silicon Dioxide
0-35
12
1.5

Cordierite
0-30
36
22.5
18
Danburite
0-20





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/460,084. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/460,337. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive. 
Applicants’ argue that the glass of Hasegawa et al. does not anticipate nor render obvious the instant claims. Applicants’ argue that the theoretical example 5B is a fictional and impossible composition since the mol% sum of the components is greater than 100 mol%. The Examiner apologizes for the typographical error in 5B and has entered the correct values above. The Applicants’ argue that the theoretical (fictional) example 5A also does not anticipate the instant claims since the removal rate of the glass in alkaline environment according to ISO 695 is at most 108.15 mg/(dm23h). Applicants’ argue that the theoretical example 5A has a removal rate of the glass in an alkaline environment according to ISO 695 is 109.16 mg/dm23h. This is not found persuasive since by Applicants’ own statements the cited removal rate is not the measured removal rate of the glass in an alkaline environment according to ISO 695 as claimed but rather a calculated or derived approximation of the removal rate based on formulas (2) and (3) as disclosed in paragraph [0027] of the instant specification. 
The Applicants’ argue that one of ordinary skill in the art would not alter the composition of Example 5 of Hasegawa et al. to arrive at theoretical example 5A. This is not found persuasive since the reference is not limited to the examples alone for disclosure.  See MPEP 2123.  Furthermore, Applicants’ specification states in paragraph [0020] that the glass product does not have the constituent phases present in crystalline form and that the glass does not need to be made from the listed constituent phase materials but can be made using common raw materials so that the stoichiometric ratios are capable of forming the recited constituent phases. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to first look at the compositions of the examples and then to modify the compositional ranges of the examples within the scope of the disclosed compositional ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to look to the disclosed examples of Hasegawa et al. and modify the compositional components within the disclosed compositional ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

The Applicants request consideration of rejoinder of the withdrawn claims 17 and 18 since they have the same limitations of claims 1 and 14.  This request is premature since the pending claims have yet to be indicated allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

11 September 2021
EAB